Title: [Diary entry: 5 September 1788]
From: Washington, George
To: 

Friday 5th. Thermometer at 71 in the Morning—83 at Noon and 82 at Night. But little wind and that from the So. Wt.  Rid to the Plantations at Muddy hole, Dogue run, French’s and the Ferry. At Muddy hole—Only one harrow remained to cover the Wheat. The other two went to French’s—getting in Wheat and Stacking it. The other hands were spreading the trash that was raked together by the Harrows to prevent, by laying in heaps the destruction of the Wheat. At Dogue run—Getting in and stacking the Wheat from field No. 6. The other hands were repairing the fencing between the Corn field and Meadow by the Ho., inclosing the Hay Stacks—and Wheat yard. Turned 3 old Ewes and 25 Weathers into field No. 2 at this place, for feeding—and brought 28 head of Cattle from French (which had been put into the clover of field No. 1) into the large Meadow at the Mill also 2 Calves. The blind Cow was left at Frenchs. One being killed and another having died makes the number (31) that was sent to the above pasture. At French’s—The Plows from Dogue run, Ferry, & Muddy hole were preparing for sowing Wheat. Three harrows, one pair being added from the ferry were covering the Seed which the Farmer began to sow to day. The Harrow was run over, after the Plows, & before Sowing, to level the ground and rake the grass & Weeds into heaps; but the ground was miserably rough notwithstanding they were to pass twice after sowing. The People at this place were getting the Seed from the flax in order to spread it. At the Ferry—The Hoe people were brushing over the most grassy Potatoes in the Corn ground—Three Plows at Frenchs. Mrs. Craik and her daughter went away after dinner to Colo. McCarty’s.